Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of each of copending Application Nos. 17578987 and 17320384, respectively in view of DeBruler (US 2017/0215641) teaching augers in ¶44 and Garces et al (US 2019/0335772 teaching converters in the abstract. The claims of the present application are unpatentable over the combination of copending applications and noted publications to conventional augers and converters and water to extinguish which are mechanical expedients in the art and do not distinguish present claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-17,19-22 of U.S. Patent No. 11109599 and 11006647 and 10842162 and 11006646 in view of DeBruler (US 2017/0215641) teaching augers in ¶44 and Garces et al (US 2019/0335772 teaching converters in the abstract. The claims of the present application are unpatentable over the combination of patents and noted publications to augers and converters which are mechanical expedients in the art and do not distinguish present claims.
These are provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,4-12,14,15,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBruler (US 2017/0215641) in view of Walters (US 2018/0325314) and KR 101579258 translation PTO.
DeBruler discloses except where emphasized for claim 1: 1. An indoor smoker (intended use, abstract)comprising: a cabinet (1,fig 1, DeBruler teaches a structure for a cabinet 1,3,4.); a smoking chamber 22,122 positioned within the cabinet(fig 1); and a smoke generating assembly (25,¶44) for providing a flow of smoke into the smoking chamber(fig 1), the smoke generating assembly comprising: a smoke barrel (25,fig 9, ¶44) defining a smoldering chamber 22,122 that extends between a first end and a second end along a central axis(fig 9), the smoke barrel 25 being configured for receiving combustible material(¶44); an auger fig 9,¶44)positioned within the smoke barrel 25  and being rotatable about the central axis for selectively urging the combustible material from the first end toward the second end of the smoldering chamber(fig 9, ¶44); a smoldering heater (fire pot functions as fire chamber 118 with fire 112,¶76)in thermal communication with the smoke barrel for smoldering the combustible material as the auger advances the combustible material past the smoldering heater(fig 1,9,17); and a container positioned below the smoke barrel, (below grate 19 and accessible from door 39) the container being filled with water (not structure) for receiving and extinguishing the combustible material(¶44 Pellet Pro has container below for receiving and extinguishing).
The claim differs at best in the recitation “cabinet” and in a container below a smoke barrel. Terminology differences are addressed in the annotations above.
Walters teaches a cabinet 100 in fig 1:     
    PNG
    media_image1.png
    376
    255
    media_image1.png
    Greyscale

Walters teaches in ¶198 water and pellets, pan 8000 for water ¶184,¶143 auger 3026. Such are located below a smoke barrel ¶119 as is conventional. 1402, ¶154 and 7300 are taught as an ash receptacle ¶180.

KR ‘258 teaches residual water receptacle 140, 141 located below burn-through-hole 212, as well as, the heating power discharge hole 213 for discharging the remainder of the fuel pellets (P), fig 13:                                         
    PNG
    media_image2.png
    353
    292
    media_image2.png
    Greyscale

The advantage is a more conventional configuration.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify, if necessary, DeBuler with a more conventional cabinet and container as taught by Walters and KR ‘258 and having a container including water positioned below a smoke barrel for residuals for a more conventional configuration. 
References to DeBuler unless noted otherwise.
4. The indoor smoker of claim 1, wherein the smoke barrel ¶49)defines a discharge port proximate the second end of the smoke barrel, and wherein the discharge port is positioned within or over the container(fig 1,9,17, discharge port of smoke barrel for auger over container 18).

5. The indoor smoker of claim 1, wherein the smoke generating assembly further comprises: a hopper (¶44 hopper for 25, ¶46)for depositing the combustible material into the smoldering chamber(fig 9).

6. The indoor smoker of claim 5, wherein the hopper defines a supply opening located proximate the first end of the smoke barrel(25,fig 9, ¶46).

7. The indoor smoker of claim 1, wherein the smoke generating assembly further comprises: a drive mechanism (¶44 control system)for selectively rotating the auger; and a controller (¶ control system fig 9)operably coupled to the drive mechanism and being configured for intermittently rotating the auger to advance the combustible material(functional language,abstract,¶¶44,46).

8. The indoor smoker of claim 7, wherein the auger is rotated for a predetermined time duration during every predetermined rotation period(procees,result recitation,¶46 management of fire,¶69 pellet feed at control rate,¶76 controlled rate of pellet feed. The art knows that operation for time of period varies with combustion material, temperature of heater,air flow rate. This determines periodic operation of process and recipe).

9. The indoor smoker of claim 7, wherein the controller rotates the auger to discharge the combustible material from the smoke barrel before the combustible material is fully consumed(¶¶7,45,46 management of combustible material).

10. The indoor smoker of claim 1, wherein the smoldering heater is positioned underneath the smoke barrel proximate the second end of the smoke barrel(fig 9,17).

11. The indoor smoker of claim 1, wherein the smoldering heater is positioned along the central axis of the auger proximate the second end of the smoke barrel(fig 9,17).

12. The indoor smoker of claim 1, wherein the smoldering heater comprises at least one of a cartridge heater or a silicon nitride igniter(¶44 igniter, 25 assembly is a cartridge,fire pot is heater, Pellet Pro teaches propane heater,Walters fig 22).

14. The indoor smoker of claim 1, wherein the combustible material comprises wood chips, wood pellets, or wood resin(¶¶6,7).

15. A smoke generating assembly for providing a flow of smoke in an indoor smoker, the smoke generating assembly comprising: a smoke barrel defining a smoldering chamber that extends between a first end and a second end along a central axis, the smoke barrel being configured for receiving combustible material; an auger positioned within the smoke barrel and being rotatable about the central axis for selectively urging the combustible material from the first end toward the second end of the smoldering chamber; a smoldering heater in thermal communication with the smoke barrel for smoldering the combustible material as the auger advances the combustible material past the smoldering heater; and a container positioned below the smoke barrel, the container being filled with water for receiving and extinguishing the combustible material. See the rejection of claim 1.

17. The smoke generating assembly of claim 15, wherein the smoke barrel defines a discharge port proximate the second end of the smoke barrel, and wherein the discharge port is positioned within or over the container. See the rejection of claim 4.

18. The smoke generating assembly of claim 15, further comprising: a hopper for depositing the combustible material into the smoldering chamber, the hopper defining a supply opening located proximate the first end of the smoke barrel. See the rejection of claims 5,6.

19. The smoke generating assembly of claim 15, further comprising: a drive mechanism for selectively rotating the auger; and a controller operably coupled to the drive mechanism and being configured for intermittently rotating the auger to advance the combustible material. See the rejection of claim 7.

20. The smoke generating assembly of claim 15, wherein the smoldering heater is positioned underneath the smoke barrel proximate the second end of the smoke barrel. See the rejection of claim 10.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBruler (US 2017/0215641) in view of Walters (US 2018/0325314) and KR ‘258 and Raghavan et al (US 9683747).

13. The indoor smoker of claim 1, further comprising: an exhaust duct 27 extending between a chamber outlet 47 defined by the smoking chamber and a discharge vent 7 defined by the cabinet(¶¶15,41); an air handler fluidly 30,31,32 coupled with the exhaust duct for urging the flow of smoke from the smoking chamber, through the exhaust duct, and out of the discharge vent¶¶60-65); and a catalytic converter positioned within the exhaust duct, the catalytic converter comprising a catalytic element and a catalyst heater.
Raghavan teaches the recited catalytic converter 27 with an element and heater positioned within an exhaust duct in fig 2, c 4 l 45-55.
The advantage is further treatment of exhaust gases.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify DeBuler-Walters-KR ‘258 by further treating exhaust gases by supplementing treatment with a catalytic converter as taught by Raghavan for treatment of exhaust gas.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The preamble recites an indoor smoker but that is intended use recitation. Further “filled with water” is not structure. KR ‘258 teaches a water receptacle as 140 to be conventional to extinguish residuals. ¶4 of the present publication is not a definition of the phrase in the preamble “indoor smoker” because not a special definition or disavowal and given its plain meaning.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/FREDERICK F CALVETTI/            Examiner, Art Unit 3761             

/IBRAHIME A ABRAHAM/            Supervisory Patent Examiner, Art Unit 3761